Citation Nr: 0938411	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for posttraumatic stress disorder (PTSD) prior to April 25, 
2005, and a rating higher than 30 percent since.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1963 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  That decision granted the Veteran's claim for service 
connection for PTSD and assigned an initial 10 percent rating 
retroactively effective from July 16, 2004, the date of 
receipt of his claim.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a Veteran appeals his initial rating, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

As support for his claim, the Veteran testified at a video-
conference hearing in December 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  

In July 2007, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration.  And in a May 2008 rating decision, on 
remand, the AMC increased the rating for the Veteran's PTSD 
from 10 to 30 percent, but only retroactively effective as of 
April 25, 2005.  He has since continued to appeal, requesting 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  

In February 2009, because of procedural due process concerns, 
the Board again remanded this case to the RO via the AMC.  In 
June 2009, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim for higher ratings 
for the PTSD and returned the file to the Board for further 
appellate review.  

The Veteran has even more recently raised the additional 
issue of his purported entitlement to a TDIU.  And this, in 
turn, requires the Board to again remand this case to the RO 
via the AMC.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

Before addressing the claims on appeal, the Board finds that 
additional development is required.  

It is unclear whether the RO attempted to obtain any of the 
Veteran's outstanding VA treatment records since August 2007.  
He has submitted some VA treatment records, but it appears 
that more exist.  Indeed, he has submitted several 
psychiatric treatment records from the Togus, Maine, VA 
Medical Center (VAMC) dated from 2008-2009, but these records 
appear incomplete.  For instance, the VA examiner accessed 
the Computerized Patient Record System (CPRS) and made 
reference to a VA mental health treatment note from the Togus 
VAMC dated April 9, 2009, but it is not on file.  And it is 
also unclear how many other relevant treatment records may be 
at the Togus VAMC.  The VA examiner also indicated the 
Veteran receives group therapy at the Portland, Maine, 
Veterans Center, although these treatment records are also 
not on file.  So, at minimum, VA needs to obtain all of his 
relevant treatment records from the Togus VAMC and Portland 
Veterans Center, at least since August 2007.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice of this evidence because it is generated 
within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  



Moreover, the Veteran appears to have other medical records 
outstanding as well.  His recent July 2009 statement 
indicates he is receiving disability benefits from the Social 
Security Administration (SSA), apparently because the 
severity of his PTSD precludes him from working.  But, 
unfortunately, it does not appear these records have been 
obtained either.  When, as here, VA is put on notice of the 
existence of relevant SSA records, VA must try and obtain 
these records before deciding the appeal as part of the duty 
to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2008); 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

And as already alluded to, there is also an additional issue 
of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when raised by the record.  The Court 
further held that, when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for a 
TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In a July 2009 
statement (written brief presentation), the Veteran's 
representative also claimed the Veteran is entitled to a TDIU 
because the 
service-connected PTSD allegedly impairs his ability to 
obtain and retain substantially gainful employment.  In this 
regard, the Veteran has been service connected for his PTSD 
at the 10-percent level effectively since July 16, 2004 and 
at the 30-percent level effectively since April 25, 2005.  
The representative indicated the claim for a higher initial 
rating for the PTSD therefore should also be considered as a 
claim for a TDIU, that is, in addition to the claim for a 
schedular rating increase for this condition.  See Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction 
to consider the Veteran's possible entitlement to a TDIU 
when, as here, the issue is raised by assertion or reasonably 
indicated by the evidence and is predicated at least in part 
on the severity of the service-connected disability in 
question, regardless of whether the RO has expressly 
addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 
16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).

Because the representative just recently raised this 
additional TDIU claim, however, the RO/AMC has not had an 
opportunity to initially consider this additional issue.  And 
when the record, like here, contains evidence of potential 
entitlement to a TDIU, that evidence becomes an inferred 
claim that must be adjudicated - certainly so, here, as this 
claim has been made expressly.  Norris v. West, 12 Vet. App. 
413 (1999); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider possible TDIU entitlement).  See also VAOPGCPRPEC 
12-2001.

In VAOPGCPRPEC 6-96 (Aug. 16, 1996), VA's General Counsel 
held that when the issue of entitlement to an extra-schedular 
rating or a TDIU for a particular service-connected 
disability or disabilities is raised in connection with a 
claim for an increased rating for such disability or 
disabilities, the Board has jurisdiction to consider that 
issue and if the Board determines that further action by the 
RO is necessary with respect to the issue, the Board should 
remand the issue.

Since the RO has not had an opportunity to consider this 
additional TDIU claim in the first instance, was the Board to 
initially consider this additional issue and deny this 
requested benefit, this would be prejudicial to the Veteran 
because he would essentially lose one level of review ("bite 
at the apple," so to speak).  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  He also had not been apprised of the 
statutes and regulations governing a TDIU claim.  
Consequently, the Board assumes jurisdiction over the TDIU 
claim, and since it is a claim in the first instance, initial 
consideration by the RO is necessary to ensure proper due 
process.  Id.



Moreover, the disposition of the TDIU claim, in turn, could 
potentially impact the disposition of the PTSD claim, and 
vice versa, so the TDIU claim needs to be developed and first 
adjudicated by the RO/AMC before further adjudicating the 
claim for higher ratings for the PTSD.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision concerning one or more of the 
claims cannot be rendered until a decision on another.  These 
types of claims should be considered concurrently to avoid 
piecemeal adjudication of claims with common parameters).  
See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Ask the Veteran to assist in the search 
for his VA treatment records by specifying 
dates, locations, and providers of recent 
treatments at VA facilities.  After allowing 
an appropriate time for response, contact the 
Portland, Maine Veterans Center and Togus, 
Maine, VAMC to obtain all of his relevant 
treatment records, especially any outstanding 
records not already on file dated since August 
2007.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).



2.	Obtain the Veteran's SSA records, 
including all medical records that formed the 
basis of that agency's decision regarding his 
disability.  Also obtain a copy of that 
agency's decision, any hearing transcripts, 
etc.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

3.	Adjudicate the Veteran's inextricably 
intertwined claim for a TDIU.  Provide him and 
his representative appropriate notice of the 
decision - including, if denied, information 
concerning their right to appeal.

4.	Then readjudicate the remaining claim for 
higher ratings for the PTSD, for the periods 
indicated, in light of any additional 
evidence.  If this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a SSOC and give him an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


